DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Priority documents were electronically retrieved by the USPTO on 06/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021, 03/01/2021, and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 9, respectively, of U.S. Patent No. 11/379,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Instant Application
U.S. Patent No. 11/379,238
Claim 1.
	A method, comprising:
	decoding a first opcode into a decoded instruction and a plurality of decoded operands;
	receiving, on a first terminal of an arithmetic and logic unit, a first decoded operand of the plurality of decoded operands;
	generating a first instruction by combining the decoded instruction with a data corresponding to a second opcode; and
	receiving, on a second terminal of the arithmetic and logic unit, the first instruction.
Claim 1.
	A method, comprising:
	decoding a first opcode into a decoded instruction and a plurality of decoded operands;
	receiving, on a first terminal of an arithmetic and logic unit of a processor, a decoded operand of the plurality of decoded operands;
	generating a first instruction by combining the decoded instruction with a signature data, the signature data corresponding to an output data of the arithmetic and logic unit prior to the generating the first instruction; 
	receiving, on a second terminal of the arithmetic and logic unit, the first instruction; and
	authenticating the processor based on a result of the arithmetic and logic unit processing the first instruction.

Claim 7.
	The method of claim 1, wherein the signature data also corresponds to a second opcode executed by the processor prior to the generating the first instruction.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (hereinafter Tam), U.S. Patent No. 9,652,246 B1, in view of Pechanek, U.S. Patent No. 7,581,079 B2.
Referring to claim 1, Tam discloses a method, comprising:
decoding a first opcode into a decoded instruction and a plurality of decoded operands [fig. 2, where decoder 204 decodes instructions into a decoded instruction which includes an opcode and a plurality of decoded operands; col. 6, lines 24-67, col. 9, lines 1-23, showing decoded instructions in fig. 3].
receiving, on a first terminal of an arithmetic and logic unit, a first decoded operand of the plurality of decoded operands [col. 8, lines 1-4, fig. 2, where ALU 212 receives a decoded operand on a first input bus of ALU 212 (see col. 3, lines 30-49 and col. 7, lines 64-67)];
generating a first instruction by combining the decoded instruction with a data corresponding to a second opcode [col. 3, lines 40-51; col. 6, lines 24-36; Tam teaches forwarding the results of the instructions to the reservation stations that may need the result for executing subsequent instructions (also see figs. 2 and 5 regarding data forwarding), therefore Tam discloses generating a first instruction by combining the decoded instruction with forwarded operand data which was generated by a prior instruction (the forwarded operand data corresponding to a second opcode of the prior instruction); also see fig. 3 where instructions can be renamed and generated]; and
receiving, on a terminal of the arithmetic and logic unit, the first instruction [fig. 2, ALU 212 including a terminal and the first instruction can be received on said terminal upon dispatching the instruction to the ALU (also see col. 3, lines 30-49, col. 7, lines 64-67, col. 8, lines 1-4].
Tam does not explicitly disclose receiving the first instruction on a second terminal of the arithmetic and logic unit.
However, Pechanek discloses receiving the first instruction on a second terminal of the arithmetic and logic unit [fig. 12A, ALU 1214 receiving instruction on a second terminal (left side) and operands on other terminals (right side); col. 19, lines 6-7, XL1DataOut operands; claim 1, “and an arithmetic logic unit (ALU) node comprising a third instruction bus that receives only arithmetic operation type instructions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pechanek in the invention of Tam, to implement receiving the first instruction on a second terminal of the arithmetic and logic unit, in order to provide an improved processor architecture for efficient accessing of data and adequate memory bandwidth [Pechanek, col. 1, lines 29-34; col. 2, lines 54-64].
Referring to claim 2, the modified Tam discloses the method of claim 1, wherein the second opcode is an opcode that has been executed by the arithmetic and logic unit before the first opcode [Tam, col. 3, lines 40-51; col. 6, lines 24-36; Tam teaches forwarding the results of the instructions to the reservation stations that may need the result for executing subsequent instructions (also see figs. 2 and 5 regarding data forwarding), therefore Tam discloses the second opcode of the previous instruction generated before the first opcode (since it was previously executed)].
Referring to claim 3, the modified Tam discloses the method of claim 1, wherein the first instruction is generated at a combination circuit [Tam, fig. 2, col. 3, lines 40-51, col. 6, lines 24-36, reservation station 210 generating first instruction by combining a decoded instruction with operand data].
Referring to claim 4, the modified Tam discloses the method of claim 3, wherein the combination circuit receives as an input the decoded instruction of the first opcode and the data corresponding to the second opcode [Tam, col. 3, lines 40-51; col. 6, lines 24-36; Tam teaches forwarding the results of the instructions to the reservation stations that may need the result for executing subsequent instructions (also see figs. 2 and 5 regarding data forwarding), therefore Tam discloses receiving the currently decoded instruction and the forwarded operand data of the second opcode].
Referring to claim 6, the modified Tam discloses the method of claim 1, comprising calculating a result by processing, at the arithmetic and logic unit, the first instruction with respect to the first decoded operand [Tam, col. 8, lines 1-4, fig. 2, wherein ALU 212 processes the first instruction with respect to the first decoded operand; col. 3, lines 30-49, col. 7, lines 64-67]. 
Referring to claim 7, the modified Tam discloses the method of claim 1, wherein the generating the first instruction combines the decoded instruction of the first opcode, at least a part of the second opcode, and a previous calculation result of the arithmetic and logic unit [Tam, col. 3, lines 40-51; col. 6, lines 24-36; Tam teaches forwarding the results of the instructions to the reservation stations that may need the result for executing subsequent instructions (also see figs. 2 and 5 regarding data forwarding), therefore Tam discloses generating a first instruction by combining the decoded instruction with forwarded operand data which was generated by a prior instruction (the forwarded operand data corresponding to a second opcode of the prior instruction) and and a previous calculation result corresponding to the forwarded operand data].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, in view of Pechanek, as applied to claim 1 above, and further in view of Baxter, U.S. Patent No. 6,594,752 B1.
Referring to claim 5, the modified Tam does not explicitly disclose the method of claim 1, wherein the second opcode is stored on a context register bank.
However, Baxter discloses wherein the second opcode is stored on a context register bank [col. 20, lines 65-66, opcode storage register set 116].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baxter in the invention of the modified Tam, to implement wherein the second opcode is stored on a context register bank, in order to provide scalability and transparent addressing which has a minimal impact on processing power [Baxter, col. 5, lines 58-60].
Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (hereinafter Tam), U.S. Patent No. 9,652,246 B1, in view of Pechanek, U.S. Patent No. 7,581,079 B2, and further in view of Chayut, U.S. Patent No. 6,574,728 B1.
Referring to claim 8, Tam discloses a processor, comprising:
a combination circuit that operates to generate a first instruction by combining a second instruction of a first opcode with a data corresponding to a second opcode [col. 3, lines 35-51, col 6, lines 24-36, col. 8, lines 1-32, where a processor comprises a reservation station 210 that operates to generate a first instruction by combining the decoded instruction (that has a first opcode) with forwarded operand data which was generated by a prior instruction (the forwarded operand data corresponding to a second opcode of the prior instruction); also see fig. 3 where instructions can be renamed and generated]; and
an arithmetic and logic unit having a first terminal and a second terminal [fig. 2, see ALU 212 with two terminals], the first terminal being configured to receive a first operand of at least a portion of the first opcode [fig. 2, col. 3, lines 30-49, col. 7, lines 64-67, where a terminal of the ALU receives a first operand of the first opcode].
Tam does not explicitly disclose signature data.
However, Chayut discloses signature data [col. 3, lines 5-42, wherein control transfer instruction is executed by combining the decoded instruction with signature data from the condition code stack (see figs. 3, 6), where condition code data (signature data) corresponds to an output of the ALU 12 prior to generating the condition transfer instruction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chayut in the invention of Tam, to implement signature data, in order to save instruction code space [Chayut, col. 2, lines 58-59].
The modified Tam does not explicitly disclose the second terminal being configured to receive the first instruction.
However, Pechanek discloses the second terminal being configured to receive the first instruction  [fig. 12A, ALU 1214 receiving instruction on a second terminal (left side) and operands on other terminals (right side); col. 19, lines 6-7, XL1DataOut operands; claim 1, “and an arithmetic logic unit (ALU) node comprising a third instruction bus that receives only arithmetic operation type instructions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pechanek in the invention of the modified Tam, to implement the second terminal being configured to receive the first instruction, in order to provide an improved processor architecture for efficient accessing of data and adequate memory bandwidth [Pechanek, col. 1, lines 29-34; col. 2, lines 54-64].
Referring to claim 9, the modified Tam discloses the processor of claim 8, wherein the combination circuit is configured to be controlled by an operand of the first opcode [Tam, fig. 2, col. 3, lines 30-49, col. 7, lines 64-67, wherein the reservation station 210 is controlled by an operand of the first opcode which was already available].
Referring to claim 10, the modified Tam discloses the processor of claim 9, wherein the second opcode is an opcode that has been executed by the arithmetic and logic unit prior to the first opcode [Tam, col. 3, lines 40-51; col. 6, lines 24-36, forward operand data implies that the instruction resulting in the forward operand data was executed prior to the first opcode].
Referring to claim 12, the modified Tam discloses the processor of claim 8, wherein the arithmetic and logic unit is configured to process the first instruction received on its first terminal [Tam, col. 5, lines 42-46] and the at least one operand received on its second terminal [Pechanek, fig. 12A, ALU 1214 receiving instruction on a second terminal (left side) and operands on other terminals (right side); col. 19, lines 6-7, XL1DataOut operands; claim 1, “and an arithmetic logic unit (ALU) node comprising a third instruction bus that receives only arithmetic operation type instructions”].
Referring to claim 13, the modified Tam discloses the processor of claim 10, wherein the signature data is one or more of at least a part of the second opcode or an execution result of the second opcode [Chayut, figs. 1, 8, generating condition code data (signature data) based at least on the second opcode of arithmetic and logical instructions which generate the condition code (col. 3, lines 6-42)].
Referring to claim 14, the modified Tam discloses the processor of claim 8, comprising a decoding circuit configured to decode the first opcode into a plurality of operands including the first operand and the second instruction [Tam, fig. 3, decoder 204].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, in view of Pechanek, in view of Chayut, as applied to claim 10 above, and further in view of Baxter, U.S. Patent No. 6,594,752 B1.
Referring to claim 11, the modified Tam does not explicitly disclose the processor of claim 10, comprising a context register bank configured to store one or more of the second opcode or an execution result of the arithmetic and logic unit.
However, Baxter discloses a context register bank configured to store one or more of the second opcode [col. 20, lines 65-66, opcode storage register set 116] or an execution result of the arithmetic and logic unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baxter in the invention of the modified Tam, to implement a context register bank configured to store one or more of the second opcode or an execution result of the arithmetic and logic unit, in order to provide scalability and transparent addressing which has a minimal impact on processing power [Baxter, col. 5, lines 58-60].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, in view of Pechanek, in view of Chayut, as applied to claim 8 above, and further in view of Taylor, U.S. Publication No. 2005/0216707 A1.
Referring to claim 15, the modified Tam does not explicitly disclose the processor of claim 14, comprising a multiplexer configured to receive the plurality of operands and to deliver the first operand to the first terminal of the arithmetic and logic unit. 
However, Taylor discloses a multiplexer configured to receive the plurality of operands and to deliver the first operand to the first terminal of the arithmetic and logic unit [fig. 10, operand selector 1002 receiving operands and delivering first operand to terminal of execution unit 1001].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taylor in the invention of the modified Tam, to implement a multiplexer configured to receive the plurality of operands and to deliver the first operand to the first terminal of the arithmetic and logic unit, in order to provide a highly configurable and scalable microarchitecture [Taylor, paragraph 7].
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (hereinafter Tam), U.S. Patent No. 9,652,246 B1, in view of Taylor, U.S. Publication No. 2005/0216707 A1, and further in view of Chayut, U.S. Patent No. 6,574,728 B1.
Referring to claim 16, Tam discloses an integrated circuit, comprising:
a decoding circuitry that operates to decode a first opcode into a decoded instruction and a plurality of decoded operands [fig. 2, where decoder 204 decodes instructions into a decoded instruction which includes an opcode and a plurality of decoded operands; col. 6, lines 24-67, col. 9, lines 1-23, showing decoded instructions in fig. 3];
a combination circuitry that operates to generate an instruction by combining the decoded instruction and a data corresponding to a second opcode that is decoded by the decoding circuitry before the first opcode [col. 3, lines 35-51, col 6, lines 24-36, col. 8, lines 1-32, where a processor comprises a reservation station 210 that operates to generate a first instruction by combining the decoded instruction and forwarded operand data (the forwarded operand data corresponding to a second opcode of the prior instruction); the prior opcode of the prior instruction decoded before the first opcode as evidenced by the data forwarding path shown in fig. 5]; and
an arithmetic and logic circuitry that operates to calculate a first result based on the first decoded operand and the instruction [fig. 2, col. 3, lines 30-51, col. 6, lines 24-36, where ALU 212 operates to calculate a first result based on a first operand and the instruction (instruction in reservation station with read operand data).
Tam does not explicitly disclose multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands.
However, Taylor discloses multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands [paragraph 69, n operand selector 1002 is a simply a multiplexer for selecting one of a number of data inputs from data buses].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taylor in the invention of Tam, to implement multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands, in order to provide a highly configurable and scalable microarchitecture [Taylor, paragraph 7].
The modified Tam does not explicitly disclose a signed instruction; and
signature data.
However, Chayut discloses a signed instruction [figs. 1, 3; col. 3, lines 5-42, ALU 12 calculates a result based on the control transfer instruction (signed instruction)]; and
signature data [figs. 1, 3; col. 3, lines 5-42, condition code data (signature data) is a processing result of ALU 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chayut in the invention of the modified Tam, to implement a signed instruction; and signature data, in order to save instruction code space [Chayut, col. 2, lines 58-59].
Referring to claim 17, Tam discloses the integrated circuit of claim 16, wherein the multiplexer operates to deliver a second decoded operand of the plurality of decoded operands to the combination circuitry [Taylor, fig. 10, operand selector 1002 delivering operand to 1001], the second decoded operand controlling the combination circuitry [Tam, col. 3, lines 35-51, col 6, lines 24-36, col. 8, lines 1-32, generate a first instruction by combining the decoded instruction and forwarded operand data] in generating the signed instruction [Chayut, figs. 1, 3; col. 3, lines 5-42, ALU 12 calculates a result based on the control transfer instruction (signed instruction)].
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, in view of Taylor, in view of Chayut, as applied to claim 16 above, and further in view of Baxter, U.S. Patent No. 6,594,752 B1.
Referring to claim 18, the modified Tam does not explicitly disclose the integrated circuit of claim 16, comprising a register bank circuitry that operates to store the second opcode.
However, Baxter discloses a register bank circuitry that operates to store the second opcode [col. 20, lines 65-66, opcode storage register set 116].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baxter in the invention of the modified Tam, to implement a register bank circuitry that operates to store the second opcode, in order to provide scalability and transparent addressing which has a minimal impact on processing power [Baxter, col. 5, lines 58-60].
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, in view of Taylor, in view of Chayut, as applied to claim 16 above, and further in view of McPhall et al (hereinafter McPhall), U.S. Publication No. 2011/0167496 A1.
Referring to claim 19, the modified Tam does not explicitly disclose the integrated circuit of claim 16, wherein the signature data is a part of the second opcode.
However, McPhall discloses wherein the signature data is a part of the second opcode [paragraph 40, “arguments are embedded with the opcode”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McPhall in the invention of the modified Tam, to implement wherein the signature data is a part of the second opcode, in order to prevent running of unauthorized code [McPhall, paragraph 6].
Referring to claim 20, the modified Tam discloses the integrated circuit of claim 16, wherein the signature data includes the second opcode in its entirety [McPhall, paragraph 40, “arguments are embedded with the opcode”, where the signature data is equivalent to the arguments and opcode].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/            Primary Examiner, Art Unit 2181